                 1 MUSICK, PEELER & GARRETT LLP
                                     225 Broadway, Suite 1900
                 2                San Diego, California 92101-5028
                                     Telephone (619) 525-2500
                 3                    Facsimile (619) 231-1234


                 4 Whit Bivens (State Bar No. 190727)
                    w.bivens@musickpeeler.com
                 5
                 6 MUSICK, PEELER & GARRETT LLP
                                 624 South Grand Avenue, Suite 2000
                 7               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                                      Facsimile (213) 624-1376
                 8
              9 Peter J. Diedrich (State Bar No. 101649)
                 p.diedrich@musickpeeler.com
             10
                Attorneys for Plaintiff MacSports, Inc.
             11
             12                                       UNITED STATES DISTRICT COURT
             13                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             14
             15 MACSPORTS, INC.,                                            CASE No. 2:19-cv-03555-CBM-MAA
             16                           Plaintiff,                        The Hon. Consuelo B. Marshall
             17                  vs.                                        ORDER RE STIPULATED FINAL
                                                                            JUDGMENT              AND
             18 CMT (U.S.A.) INDUSTRIAL, INC.,                              PERMANENT INJUNCTION [40]
                and DOES 1-10, inclusive,
             19                                                             [JS-6]
                          Defendants.
             20
             21                                                       STIPULATION
             22                  Plaintiff MacSports Inc. (“MacSports”), and Defendant CMT (U.S.A.)
             23 Industrial, Inc. (“CMT”) (collectively, the “Parties”), jointly stipulate as follows:
             24       WHEREAS, MacSports filed suit against CMT alleging claims for multiple
             25 causes of action based on or relating to, among other things, CMT’s alleged use of
             26 MacSports’ Universal Product Code (“UPC”) company prefix licensed from GS1
             27 US (hereinafter the “Lawsuit”);
             28
MUSICK, PEELER
& GARRETT LLP
                     1277193.1
                                                              1              Case No. 2:19-cv-03555-CBM-MAA
                        ORDER RE STIPULATED FINAL JUDGMENT AND PERMANENT INJUNCTION
           1          WHEREAS, this Court has jurisdiction over this matter pursuant to 28 U.S.C.
           2 § 1331, 28 U.S.C. § 1338, 15 U.S.C. § 1121 and the principles of pendant
           3 jurisdiction;
           4          WHEREAS, venue in this district is proper pursuant to 28 U.S.C. § 1391(b).
           5 Service was properly made against CMT and it does not contest service or
           6 jurisdiction;
           7          WHEREAS, the Parties entered into a settlement agreement as of January 26,
           8 2021 (“Settlement Agreement”), which requires entry of the stipulated judgment set
           9 forth herein;
          10          WHEREAS, in the interests of resolving this dispute, the Parties consent to
          11 the entry of judgment as follows:
          12          1.     That judgment be entered in favor of MacSports against CMT on all
          13 claims.
          14          2.     For the purposes of binding preclusive effect on CMT as to future
          15 disputes with respect to the Lawsuit or Settlement Agreement between CMT and
          16 MacSports, CMT admits the following:
          17                 a.    MacSports is now, and has been at all times since the date of
          18 issuance, the owner or exclusive licensee of MacSports’ Universal Product Code
          19 (“UPC”) company prefix (both with and without the preceding zero (0) and of all
          20 rights thereto and thereunder as well as the owner or exclusive licensee of the
          21 Amazon Standard Identification Numbers associated with MacSports’ products
          22 (collectively, the “MacSports IP”).
          23                 b.    CMT, by its actions described in the Complaint, has committed
          24 trademark infringement and false designation of origin in association with its use of
          25 the MacSports IP and derivations thereof.
          26          4.     CMT, and those in active concert with it, including its agents, servants,
          27 employees, officers, directors, shareholders, attorneys, independent contractors and
             28 partners are permanently enjoined in the United States from using any MacSports IP
MUSICK, PEELER
& GARRETT LLP
                1277193.1
                                                         2                Case No. 2:19-cv-03555-CBM-MAA
                 ORDER RE STIPULATED FINAL JUDGMENT AND PERMANENT INJUNCTION
                 1 and from encouraging or assisting any third party to do the same (collectively, the
                 2 “Injunction”).
                 3               5.   CMT is bound by the Injunction regardless of whether MacSports
                 4 assigns or licenses its MacSports IP to another for so long as such intellectual
                 5 property rights are subsisting. The Injunction inures to the benefit of MacSports’
                 6 successors, assignees, and licensees.
                 7               6.   For damages, costs and fees incurred by MacSports for CMT’s
                 8 trademark infringement and false designation of origin and in association with
                 9 CMT’s unauthorized use of the MacSports IP, CMT agrees to pay One Hundred
             10 Thousand Dollars and Zero Cents ($100,000.00) (the “Money Judgment”) to
             11 MacSports in six installments of $16,666.67. CMT shall make the first payment
             12 within five (5) business days after the Effective Date of the Settlement Agreement.
             13 CMT shall make the remaining five (5) payments no later than the 15th day of each
             14 month beginning in February of 2021. Payment of the Money Judgment is to be
             15 made by wire transfer as detailed in the Settlement Agreement.
             16                  7.   This Court shall retain jurisdiction to enforce this stipulated judgment
             17 and Injunction by way of contempt or otherwise.
             18                  8.   The Parties waive any rights to appeal this stipulated judgment,
             19 including without limitation the Injunction.
             20                  9.   This document shall be deemed to have been served upon CMT at the
             21 time of its execution by the Court.
             22                  SO ORDERED, this day: JUNE 30, 2021
                                                       _____________________
             23
             24
             25                                                    HON. CONSUELO B. MARSHALL
             26                                                    United States District Judge

             27
             28
MUSICK, PEELER
& GARRETT LLP
                     1277193.1
                                                              3              Case No. 2:19-cv-03555-CBM-MAA
                        ORDER RE STIPULATED FINAL JUDGMENT AND PERMANENT INJUNCTION
                 1               SO STIPULATED AND RESPECTFULLY SUBMITTED:
                 2 DATED: February 24, 2021                   MUSICK, PEELER & GARRETT LLP
                 3
                 4                                            By:         /s/ Whit Bivens
                 5                                                  Whit Bivens
                                                                    Attorneys for Plaintiff MacSports, Inc.
                 6
                 7
                     DATED: February 24, 2021                 WANG IP LAW GROUP, P.C.
                 8
                 9
                                                              By:         /s/ Tommy SF Wang
             10
                                                                    Tommy SF Wang*
             11                                                     Attorneys for Defendant CMT (U.S.A.)
             12                                                     Industrial, Inc.

             13
             14                                     CERTIFICATE OF SERVICE
             15                  I hereby certify that on February 24, 2021, a copy of the foregoing was
             16 electronically filed. Notice of this filing will be sent by operation of the Court’s
             17 electronic filing system to all parties indicated on the electronic filing receipt.
             18
             19                                                         /s/Debra Esparza
                                                                      Debra Esparza
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
& GARRETT LLP
                     1277193.1
                                                              4              Case No. 2:19-cv-03555-CBM-MAA
                        ORDER RE STIPULATED FINAL JUDGMENT AND PERMANENT INJUNCTION
